Case 1:19-cv-02659-SEB-TAB Document 38 Filed 10/16/19 Page 1 of 1 PageID #: 390
         Case: 19-3034  Document: 1-3     Filed: 10/16/2019  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  October 16, 2019


  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 19-3034

                     Caption:
                     C.Y. WHOLESALE, INC., et al.,
                     Plaintiffs - Appellees

                     v.

                     ERIC HOLCOMB, et al.,
                     Defendants - Appellants


                     District Court No: 1:19-cv-02659-SEB-TAB
                     Clerk/Agency Rep Laura A. Briggs
                     District Judge Sarah Evans Barker

                     Date NOA filed in District Court: 10/15/2019


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
